    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 1 of 15


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           DUBLIN DIVISION


ARIEL CURTIS,                        *
                                     *
     Plaintiff,                      *
                                     *
     v.                              *       CV   321-015
                                     *
CORECIVIC, INC.; CORECIVIC OF        *
TENNESSEE, LLC; THE CITY OF          *
ALAMO, GA; and CASANDRA BONEY,       *
                                     *
     Defendants.                     *



                               O R D E R



     Presently before the Court is a motion to partially dismiss

the Amended Complaint in the captioned matter filed by Defendants

CoreCivic, Inc. and CoreCivic of Tennessee, LLC (collectively

referred to as (“CoreCivic”) and Casandra Boney.          The motion has

been fully briefed.    The Court has reviewed the Amended Complaint,

the relevant law, and the parties’ briefs.        The motion to dismiss

is denied in part and deferred in part as more fully explained

below.



                        I.   FACTUAL BACKGROUND

     This lawsuit arises out of alleged unconstitutional searches

of Plaintiff Ariel Curtis and her vehicle on October 4, 2020,

conducted at her place of employment at the Wheeler Correctional
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 2 of 15



Facility in Alamo, Georgia.         The facts as alleged in the Amended

Complaint follow.

       Plaintiff was hired as a correctional officer at the State of

Georgia’s Wheeler Correctional Facility in March of 2020.              (Am.

Compl., Doc. No. 21, ¶ 11.)        The facility is owned and/or operated

by Defendant CoreCivic.       (Id. ¶¶ 2-3.)       Pursuant to CoreCivic’s

written policy, “any individual entering the facility who cannot

clear the metal detector shall be pat searched to determine the

reason for failure.”     (Id. ¶ 13.)      When Plaintiff reported to work

on October 4th, the metal detector indicated that she had metal on

her person.       According to Plaintiff, this metal detector had a

history of false positives.          (Id. ¶ 12.)        Pursuant to policy,

Sergeant Sharon Creamer, a facility employee, conducted a pat-down

search of Plaintiff but did not find any metal objects.              (Id. ¶

14.)

       Sergeant   Creamer   then    called   Captain    Casandra   Boney,   a

defendant in the case, to the screening area. (Id. ¶ 15.) Sergeant

Creamer and Defendant Boney instructed Plaintiff to walk with them

into the parking lot.       (Id.)     There, Defendant Boney instructed

Plaintiff to pull her pants down.          Plaintiff, who was not wearing

underwear at the time, complied.          (Id. ¶ 16.)   Plaintiff was strip

searched but no metal objects or contraband were discovered. (Id.)

Defendant Boney then searched Plaintiff’s vehicle but uncovered no


                                      2
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 3 of 15



contraband.    Defendant Boney then demanded and took possession of

Plaintiff’s car keys.      (Id.)

     Sergeant Creamer and Defendant Boney instructed Plaintiff to

return to the building to walk through the metal detector once

again.   (Id. ¶ 17.)    This time, the metal detector did not indicate

the presence of metal.        (Id.)   Defendant Boney instructed another

employee to contact the City of Alamo Police Department, also a

defendant in the case, to request an officer to search a CoreCivic

employee.     (Id.)

     The    City   of   Alamo     dispatched    Officer   K.   Zanders,     who

thoroughly searched Plaintiff’s vehicle and found no contraband.

(Id. ¶¶ 18-19.)       Nevertheless, Defendant Boney requested Officer

Zanders perform another strip search of Plaintiff.               (Id. ¶ 20.)

This time, in the parking lot of the facility, Officer Zanders

instructed Plaintiff to sit in the front seat of her vehicle, a

2005 Chevrolet Tahoe, with her pants down and her feet on the

dashboard so that her legs were positioned on either side of the

steering wheel. Officer Zanders put on a latex glove and digitally

penetrated Plaintiff’s vagina.             No metal objects or contraband

were discovered.      (Id.)

     Defendant     Boney   then    returned    Plaintiff’s     car   keys   and

allowed her to leave.         She instructed Plaintiff not to return to




                                       3
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 4 of 15



work until Plaintiff spoke with an investigator.                 (Id. ¶¶ 23-24.)

This litigation ensued.



                          II.      STANDARD OF REVIEW

     Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” The United States Supreme

Court has provided additional guidance to the Rule 8(a) analysis

in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

Ashcroft   v.    Iqbal,      556   U.S.    662    (2009).      Pursuant     to   the

Twombly/Iqbal paradigm, to survive a motion to dismiss for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).                        In

ruling on a motion to dismiss, the Court must accept the factual

allegations of the complaint as true.              Id.    This same tenet is not

applicable to legal conclusions however.                 Id. at 678, 680.

     For a claim for relief to be plausible, the complaint must

contain “well-pleaded facts” that “permit the court to infer more

than the mere possibility of misconduct.”                 Id. at 679.     That is,

“[a] claim has facial plausibility when the pleaded factual content

allows   the    court   to    draw   the       reasonable   inference     that   the


                                           4
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 5 of 15



defendant is liable for the misconduct alleged.”            Id. at 678.      A

plaintiff’s pleading obligation “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”       Twombly, 550 U.S. at 555.          “Nor does a

complaint suffice if it tenders ‘naked assertions’ devoid of

‘further factual enhancement.’”          Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557).          Finally, “the court may dismiss a

complaint pursuant to [Rule 12(b)(6)] when, on the basis of a

dispositive   issue   of    law,    no    construction    of     the   factual

allegations will support the cause of action.”           Marshall Cnty. Bd.

of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th

Cir. 1993) (citing Exec. 100, Inc. v. Martin Cnty., 922 F.2d 1536,

1539 (11th Cir. 1991)).



                           III.    LEGAL ANALYSIS

     Based on the factual allegations set forth above, Plaintiff

asserts   seven   claims    for    relief   in   the   Amended    Complaint. 1

Relevant to the instant motion, Counts One and Two assert claims

against all Defendants for unreasonable search and seizure under

the Fourth Amendment (pursuant to 42 U.S.C. § 1983).              Count Three

is a state law claim against Defendant CoreCivic for negligent

training, supervision and retention of Defendant Boney.                 Count


1 The Amended Complaint contains two Count Fours. The Court will
refer to these counts as Count Four A and Count Four B.
                                5
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 6 of 15



Four B is a § 1983 claim against Defendant Boney for violation of

the Fourth Amendment.       Through the instant motion, Defendants

CoreCivic and Boney seek dismissal of these four claims.             They

contend that Plaintiff’s § 1983 claims fail because Plaintiff has

failed to plead sufficient facts to plausibly conclude that they

engaged in state action or that they are state actors.               They

further contend that Plaintiff’s state law claim for negligence in

Count Three fails because Plaintiff failed to plead sufficient

facts to plausibly conclude that Defendant CoreCivic was on notice

that Defendant Boney had engaged in prior similar conduct.



     A.   Plaintiff’s § 1983 Claims

     To proceed under 42 U.S.C. § 1983, a plaintiff must allege

(1) “the violation of a right secured by the Constitution and laws

of the United States,” and (2) “that the alleged deprivation was

committed by a person acting under color of state law.”           West v.

Atkins, 487 U.S. 42, 48 (1988).         Plaintiff’s Amended Complaint

claims a deprivation of her Fourth Amendment right to be free of

unreasonable search and seizure; thus, the first part of a § 1983

claim is satisfied.       The Court is left to determine whether

Plaintiff has satisfied the “color of state law” component of her

§ 1983 claim.   To be sure, § 1983 liability does not reach “merely

private conduct, no matter how discriminatory or wrongful.”         Focus


                                    6
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 7 of 15



on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263,

1277 (11th Cir. 2003); see Allocco v. City of Coral Gables, 221 F.

Supp.    2d    1317,   1372-73    (11th Cir.    2002)    (“As   a   threshold   to

liability under § 1983 for an alleged constitutional violation, a

plaintiff must show that the conduct at issue resulted from state

action.”).          The actions of a private entity, however, may be

attributable to the state under § 1983 if one of the following

three tests is satisfied:          (a) the “public function test,” wherein

a private party performs a public function that is traditionally

the exclusive prerogative of the state, (b) the “state compulsion

test,” wherein the state has coerced or significantly encouraged

the violative conduct; or (c) the “nexus/joint action test,”

wherein       the   state   has   insinuated   itself    into   a   position    of

interdependence with the private party, such that the state and

private party are essentially joint participants in an enterprise.

Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir.

2001).    Defendants        CoreCivic   and    Boney    are   private   parties.

Plaintiff relies upon the “public function test” to establish the

requisite state action.

     Private entities that contract with the state to provide and

operate a correctional facility, which is a function traditionally

within the state’s purview, have been held to be state actors.

See, e.g., Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003)


                                         7
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 8 of 15



(holding     that   “[a]   private    corporation       that    performs   the

traditional state function of operating a prison acts under color

of state law for purposes of § 1983”) (cited source omitted).               In

fact, Defendant CoreCivic has been held to be a state actor in

this capacity.      See Anderson v. Hall, 2020 WL 2896682, at *2 (S.D.

Ga. May 29, 2020) (Report and Recommendation, adopted by 2020 WL

3406329 (S.D. Ga. Jun. 19, 2020)); Snead v. CoreCivic, Inc., 2020

WL 6469995, at *17 (M.D. Tenn. Apr. 6, 2020).           Defendants contend,

however, that under the circumstances of this case, they were not

acting in the capacity of a correctional facility but rather as

Plaintiff’s employer.       Defendants cite cases dismissing § 1983

claims against private correctional facilities sued for their

employment     decisions-claims      such    as   retaliatory        discharge.

(Defs.’ Mot. to Dismiss, Doc. No. 24, at 12.)                 Thus, Defendants

argue that while they may be state actors for purposes of operating

a state correctional facility, they are not state actors for

purposes of their employment decisions.

     Defendants’ contention that the challenged conduct is simply

a matter of Plaintiff’s employment is misplaced.               Plaintiff was a

CoreCivic    employee   when   she   was    subjected    to    the   challenged

searches, but penological purposes underlie searches to ensure

that no person, employee or otherwise, enters the prison with metal

or contraband.      The metal detector is utilized in furtherance of


                                      8
    Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 9 of 15



CoreCivic’s operational duties as a correctional facility.               Any

search conducted as a result of failing to clear the metal detector

is related to and in furtherance of the operation and management

of the correctional facility. Surely, had Plaintiff been a visitor

of an inmate in the facility, there would be no question that the

alleged conduct was state action, i.e., conduct of a state actor

in its capacity as operator of a state prison facility.          For this

reason, the Court concludes that Defendants were state actors for

purposes of the challenged searches of Plaintiff’s person and

vehicle.

     This does not end the analysis, however. Like a municipality,

a plaintiff bringing a § 1983 claim against a private contractor

acting under color of state law cannot hold that entity liable on

a respondeat superior or vicarious liability basis.           Nesmith v.

Corrections Corp. of Am., 2007 WL 2453584, *2 (S.D. Ga. Aug. 23,

2007) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978));

Snead, 2020 WL 6469995, at *17 (“The liability of an entity like

CoreCivic is analyzed in accordance with Monell 2 as if it were a

municipal   entity.”).     Thus,   in   addition   to   demonstrating    an

underlying constitutional violation, a § 1983 plaintiff must also




2 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978) (holding
that a city is not liable under § 1983 unless a municipal “policy”
or “custom” is the moving force behind the constitutional
violation).
                                 9
   Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 10 of 15



identify the private entity’s policy or custom that led to the

alleged constitutional violation.

     In discussing this aspect, the Court must first differentiate

between       Defendant     CoreCivic    and        the    individual        defendant,

Defendant Boney.          It is not necessary to show that an individual

defendant’s violative conduct is related to a custom or policy.

Rather, a supervising official acting under color of state law may

be held directly liable if she personally participated in the

alleged       constitutional     violation     or    “when      there   is    a   causal

connection between the actions of the supervising official and the

alleged constitutional violation.”                  Gonzalez v. Reno, 325 F.3d

1228, 1234 (11th Cir. 2003) (cited source omitted). In this regard,

Plaintiff states sufficient facts to plausibly show that Defendant

Boney either personally participated in the alleged constitutional

violations       or   directed    the   alleged       unlawful     conduct.        More

specifically, the Amended Complaint alleges that Defendant Boney

instructed Plaintiff to pull her pants down to be searched (Am.

Compl.    ¶    16);   personally    searched        Plaintiff’s     vehicle       (id.);

personally took Plaintiff’s car keys (id.); directed that the City

of Alamo Police Department be summoned (id. ¶ 17); and directed

that Officer Zanders perform the body cavity search (id. ¶ 20).

Thus, Plaintiff has stated a plausible § 1983 claim of direct

liability       against    Defendant    Boney       in    the   Amended      Complaint.


                                         10
   Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 11 of 15



Whether Defendant Boney was acting pursuant to an official policy

or custom is irrelevant.

     The   Court   now   turns   to    whether   Plaintiff   asserts    facts

sufficient to plausibly conclude that Defendant CoreCivic may be

liable for the misconduct alleged.          To do so, Plaintiff must show

that a policy or custom led to the misconduct.             The only factual

allegations in the Amended Complaint pertaining to a policy or

custom are as follows:

          13. Pursuant to CoreCivic’s written policy, “any
     individual entering the facility who cannot clear the
     metal detector shall be pat searched to determine the
     reason for failure.”

          14.    Pursuant to the facility’s policies and
     procedures, a facility employee, Segreant Sharon
     Creamer, conducted a pat-down of Plaintiff. Sergeant
     Creamer found no metal objects.

(Am. Comp. ¶¶ 13 & 14.)      Defendant CoreCivic contends that these

allegations   only   reach   the      pat-down   search,   which   is   not   a

challenged action in the lawsuit.           That is, these allegations do

not link the challenged conduct, the vehicle and strip searches,

to a CoreCivic policy.

     In response, Plaintiff reveals more of the policy than what

she states in the Amended Complaint.         She submits as an exhibit to

her brief a CoreCivic Policy with an effective date of May 15,

2017, which adds:        “If there is no clear explanation for the

inability to clear the metal detector, the Shift Supervisor may


                                       11
   Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 12 of 15



determine a need to deny access to the facility, or a need for

further action.        Denial of access and/or further action will

require approval of the ADO.”            (Pl.’s Resp. to Second Mot. to

Dismiss, Doc. No. 26, Ex. 2 (emphasis added).)           Plaintiff claims

that the language authorizing “further action” is the policy

provision that led to the challenged searches.

     Here, the Court is limited to the allegations of the Amended

Complaint.   It contains no factual allegations causally linking

any policy provision to the course of conduct taken by Defendant

Boney.    And,   the    Court   cannot    consider   matters   outside   the

pleadings at this point.        Notably, even if the policy belatedly

supplied by Plaintiff was considered integral to the Amended

Complaint, the Court cannot contrive factual allegations necessary

to establish the requisite causal link between the policy and the

alleged misconduct.     Nevertheless, the Court will afford Plaintiff

fourteen (14) days to amend the Amended Complaint for the limited

purpose of pleading sufficient facts to show a causal link between

a CoreCivic custom or policy and the alleged misconduct in the

case.



     B.   Plaintiff’s Negligence Claim (Count Three)

     In Count Three of the Amended Complaint, which is titled

“Negligent Training, Negligent Supervision, Negligent Retention,


                                    12
   Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 13 of 15



and Failure to Implement Effective Policies,” Plaintiff claims

that Defendant CoreCivic negligently failed to train and supervise

Defendant Boney.     (Am. Compl. ¶ 46.)           She further alleges that

Defendant CoreCivic negligently retained Defendant Boney in a

position of authority following multiple complaints against her.

(Id. ¶ 50.)    Finally, Plaintiff claims that Defendant CoreCivic

negligently “failed to implement and enforce procedures needed to

ensure the constitutional validity of searches” at its facility

(id. ¶ 45), which the Court considers part and parcel of a

negligent training claim.

     In   addition   to   the   factual    allegations    underpinning    the

unconstitutional searches set forth above, Plaintiff alleges the

following:

          47. As of the date of [Defendant] Boney’s unlawful
     searches and seizures of Plaintiff, a number of
     complaints had been lodged against her by CoreCivic
     employees.

          48.   CoreCivic knew, or should have known, of
     [Defendant] Boney’s propensity to harass her co-workers.

(Id. ¶¶ 47 & 48.)

     Defendant   CoreCivic      suggests   that    this   entire   negligence

claim should be dismissed because Plaintiff alleges no facts that

would have put CoreCivic on notice that Defendant Boney had engaged

in prior similar searches.        Defendant CoreCivic points out that

while Plaintiff alleges that “a number of complaints” had been


                                     13
      Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 14 of 15



raised against Defendant Boney for “harassment,” Plaintiff fails

to allege that these prior complaints involved improper searches.

       First, Defendant CoreCivic’s challenge to Count Three only

reaches the negligent supervision and retention aspect of the

claim.      Whether   or   not    Defendant     CoreCivic     knew   about    prior

complaints against Defendant Boney is irrelevant to issues of

negligent training.        Second, the Court concludes that Plaintiff

has    alleged   sufficient      facts    to   plausibly   state     a   claim    for

negligent     supervision     and    retention.       Under    Georgia      law,    a

plaintiff states a claim for negligent retention if the employer

“knew or should have known of the employee’s propensity to engage

in the conduct which caused the plaintiff’s injury.”                     Farrell v.

Time Serv., Inc., 178 F. Supp. 2d 1295, 1300 (N.D. Ga. 2001)

(quoted source omitted).            While Plaintiff does not allege the

specific details about the alleged prior harassment, detailed

factual     allegations     are     not   necessary   at    this     stage,      only

sufficient facts to make the claim “plausible on its face.”                   Here,

the allegations that Plaintiff was injured by the unlawful conduct

of CoreCivic’s employee after CoreCivic was on notice that the

employee was harassing co-workers are sufficient to state a claim

of negligent supervision and retention.             The Court will leave the

matter for discovery, the purpose of which is to ferret out whether

the prior complaints of harassment were of such similitude and


                                          14
  Case 3:21-cv-00015-DHB-BKE Document 34 Filed 09/16/21 Page 15 of 15



character as to put CoreCivic on notice that Defendant Boney had

the   propensity   to   engage        in    the    harmful   conduct    that    befell

Plaintiff.2    Accordingly, the Court will not dismiss the Count

Three negligence claim.



                                IV.        CONCLUSION


      Upon the foregoing, Defendants' motion to partially dismiss

Plaintiff's Amended Complaint (doc. no. 24) is DENIED IN PART and

DEFERRED IN PART.       More specifically. Defendant Honey's motion to

dismiss    Plaintiff's     §    1983        claims    against     her     is   denied.

Defendants    CoreCivic,       Inc.    and       CoreCivic   of   Tennessee,     LLC's

motion to dismiss Plaintiff's negligence claim in Count Three of

the Amended Complaint is also denied.                Consideration of Defendants

CoreCivic, Inc. and CoreCivic of Tennessee, LLC's motion to dismiss

Plaintiff's § 1983 claims against them (Counts One and Two) is

deferred   until   such    time       as    Plaintiff s      leave   to    amend   the


complaint has expired.

      ORDER   ENTERED     at    Augusta,          Georgia,   this                   of

September, 2021.




                                                  UNITED STMES district JUDGE




3 The Court notes that the cases cited by Defendant CoreCivic in
the Reply Brief in support of its position that a plaintiff must
allege similar prior misconduct (doc. no. 32, at 11-12) were all
decided on summary judgment.
                                            15
